           Case 8:20-cv-02344-JLS-KES Document 24 Filed 12/31/20 Page 1 of 4 Page ID #:393



                   1   BRIDGFORD, GLEASON & ARTINIAN
                       Richard K. Bridgford (CA SBN 119554)
                   2   Richard.Bridgford@Bridgfordlaw.com
                       Michael H. Artinian (CA SBN 203443)
                   3   Mike.Artinian@Bridgfordlaw.com
                       26 Corporate Plaza, Suite 250
                   4   Newport Beach, CA 92660
                       Telephone: (949) 831-6611
                   5   Facsimile: (949) 831-6622
                   6   COOLEY LLP
                       William V. O'Connor (CA SBN 216650)
                   7   woconnor@cooley.com
                       4401 Eastgate Mall
                   8   San Diego, CA 92121-1909
                       Telephone: (858) 550-6000
                   9   Facsimile: (858) 550-6420
               10      COOLEY LLP
                       J. Parker Erkmann (Pro hac vice to be filed)
               11      perkmann@cooley.com
                       1299 Pennsylvania Avenue, NW, Ste 700
               12      Washington, DC 20004-2400
                       Telephone: (202) 776-2036
               13      Facsimile: (202) 842-7899
               14      Attorneys for Plaintiffs Delux Public Charter, LLC d/b/a
                       JSX Air and JetSuiteX, Inc.
               15
               16                         UNITED STATES DISTRICT COURT
               17           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
               18      DELUX PUBLIC CHARTER, LLC D/B/A
                       JSX AIR AND JETSUITEX, INC.,                      Case No. 8:20-CV-2344-JLS
               19                                                        (KES)
                                                           Plaintiffs,
               20      v.
                                                                           PLAINTIFFS’ REQUEST FOR
               21      COUNTY OF ORANGE, CALIFORNIA, a                     LEAVE TO RESPOND TO
                       charter county; BARRY RONDINELLA in his             DEFENDANTS’ OBJECTIONS TO
               22      official capacity as Airport Director of John
                       Wayne Airport,                                      PLAINTIFFS’     [PROPOSED]
               23                                                          TEMPORARY     RESTRAINING
                                                         Defendants.       ORDER AND [PROPOSED]
               24                                                          RESPONSE [DKT. 23]
               25
                                                                           Honorable Josephine L. Staton
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
           Case 8:20-cv-02344-JLS-KES Document 24 Filed 12/31/20 Page 2 of 4 Page ID #:394



                   1         Plaintiffs Delux Public Charter, LLC d/b/a JSX Air and JetSuiteX, Inc.
                   2   (“Plaintiffs” or “JSX”) respectfully seek leave of this Court to file the following short
                   3   response to Defendants’ Objections to Plaintiffs’ [Proposed] Temporary Restraining
                   4   Order [Dkt. 23].
                   5         The Defendants’ Objections seek to blur and confuse the precise issues raised
                   6   in Plaintiffs’ pleadings and as understood and articulated by the Court at the TRO
                   7   hearing. While JSX disagrees with all of the changes suggested by Defendants, in
                   8   the interest of facilitating the issuance of a prompt TRO Order, JSX addresses one
                   9   specific set of legal issues briefed and discussed by Plaintiffs and the Court to prevent
               10      Defendants from diluting the Court’s findings at the hearing.
               11            Defendants improperly characterize the County’s obligation to provide access
               12      to John Wayne Airport on reasonable and nondiscriminatory terms as a violation of
               13      its FAA Grant Assurance obligations that are not before this Court. [Dkt 23. at 2,
               14      lines 16-26.] In doing so, Defendants incorrectly attempt to cabin the failure to
               15      provide such access as an FAA Grant Assurance violation. However, the wrongful
               16      conduct that denied JSX access to the airport is the same wrongful conduct at the
               17      heart of Plaintiffs’ claims. The non-negotiable lease term that effectively forecloses
               18      JSX’s access to John Wayne Airport without a valid nondiscriminatory reason
               19      constitutes: (1) the denial of access that violates the Airport Noise and Capacity Act;
               20      (2) the impermissible local regulation of routes and services that violates the Airline
               21      Deregulation Act; and (3) the violation of JSX’s right to equal protection. Indeed,
               22      the primary cases cited by Plaintiffs in support of its claims incorporate the concepts
               23      of reasonableness and nondiscrimination into their analyses. See, e.g., Friends of E.
               24      Hampton Airport, Inc. v. Town of E. Hampton, 841 F.3d 133, 153 (2d Cir. 2016) (“To
               25      the   extent   local   restrictions   must     be   ‘reasonable,     nonarbitrary,     and
               26      nondiscriminatory,’…, nothing in National Helicopter suggests that an airport
               27      proprietor can satisfy these criteria if he fails to comply with mandated procedures
               28      of federal law—such as ANCA—for the enactment of such restrictions.”) (internal
COOLEY LLP

                                                                  2
ATTORNEYS AT LAW
   SAN DIEGO                                                                  PLAINTIFFS’ REQUEST FOR LEAVE TO FILE
           Case 8:20-cv-02344-JLS-KES Document 24 Filed 12/31/20 Page 3 of 4 Page ID #:395



                   1   citations omitted); Arapahoe Cnty. Pub. Airport Auth. v. FAA, 242 F.3d 1213, 1223
                   2   (10th Cir. 2001) (“because under any circumstances, grant assurance language
                   3   notwithstanding, ‘[i]n defining the permissible scope of a proprietor’s power to
                   4   regulate under § [41]713(b)(3) ... an airport proprietor can issue only “reasonable,
                   5   nonarbitrary, and nondiscriminatory rules that advance the local interest.”’”) (quoting
                   6   Am. Airlines, Inc. v. Dep’t of Transp., 202 F.3d 788, 799 (5th Cir. 2000), cert. denied,
                   7   530 U.S. 1284 (2000)) (internal citations omitted).            Accordingly, Plaintiffs
                   8   respectfully submit that the Court can find that the County breached its federal
                   9   obligations to afford access on reasonable and nondiscriminatory terms without
               10      ruling on whether or not the County’s actions constitute a violation of its FAA Grant
               11      Assurance obligations.
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
COOLEY LLP

                                                                  3
ATTORNEYS AT LAW
   SAN DIEGO                                                                 PLAINTIFFS’ REQUEST FOR LEAVE TO FILE
           Case 8:20-cv-02344-JLS-KES Document 24 Filed 12/31/20 Page 4 of 4 Page ID #:396



                   1   Dated:   December 31, 2020   Respectfully submitted,
                   2
                   3                                By:/s/ William V. O’Connor
                                                       William V. O’Connor
                   4
                                                    Attorneys for Plaintiffs Delux Public Charter,
                   5                                LLC d/b/a JSX Air and JetSuiteX, Inc.

                   6
                                                    BRIDGFORD, GLEASON & ARTINIAN
                   7                                Richard K. Bridgford (CA SBN 119554)
                                                    Richard.Bridgford@Bridgfordlaw.com
                   8                                Michael H. Artinian (CA SBN 203443)
                   9                                Mike.Artinian@Bridgfordlaw.com
                                                    26 Corporate Plaza, Suite 250
               10                                   Newport Beach, CA 92660
                                                    Telephone: (949) 831-6611
               11                                   Facsimile: (949) 831-6622
               12                                   COOLEY LLP
               13                                   William V. O'Connor (CA SBN 216650)
                                                    woconnor@cooley.com
               14                                   4401 Eastgate Mall
                                                    San Diego, CA 92121-1909
               15                                   Telephone: (858) 550-6000
               16                                   Facsimile: (858) 550-6420

               17                                   COOLEY LLP
                                                    J. Parker Erkmann (Pro hac vice to be filed)
               18                                   perkmann@cooley.com
                                                    1299 Pennsylvania Avenue, NW, Ste. 700
               19                                   Washington, DC 20004-2400
               20                                   Telephone: (202) 776-2036
                                                    Facsimile: (202) 842-7899
               21
                                                    Attorneys for Plaintiffs
               22
               23
               24
               25
               26
               27
               28
COOLEY LLP

                                                       4
ATTORNEYS AT LAW
   SAN DIEGO                                                      PLAINTIFFS’ REQUEST FOR LEAVE TO FILE
